Citation Nr: 0111945	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  95-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from August 1973 to 
March 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The Board in October 
1997 remanded the case for further development.


FINDING OF FACT

There is an approximate balance of the competent evidence to 
establish a nexus between a current seizure disorder and a 
head injury during active service.


CONCLUSION OF LAW

A seizure disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.103, 3.303(a), (d) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran's service medical records show that in July 1975 
he was hospitalized after he received a penetrating wound of 
the skull.  A left frontal craniotomy, duraplasty and 
debridement of the wound were performed.  

The final diagnoses included stab wound of the left orbit 
with severe orbital cellulitis, secondary optic nerve 
laceration and secondary left frontal lobe laceration.  
Further evaluation later in 1975 resulted in reopening of the 
left frontal craniotomy.  A physical evaluation board 
described his disability as blindness of the left eye, ptosis 
and proptosis of the left eye. 

VA medical records show medical examinations in June 1976 and 
November 1976 were unremarkable regarding seizures.  
Hospitalization in 1980 that found mixed drug dependence and 
alcohol dependence and readmission in 1981 for the left eye 
disability were also unremarkable for seizures.  

The RO received the veteran's initial VA benefit application 
for seizures late in 1985.  VA clinical records late in 1985 
reported an initial seizure several months earlier and noted 
the previous knife trauma and craniotomy.  A history of 
drinking was noted on a neurology evaluation and the 
impression was probable seizure disorder of recent onset that 
appeared alcohol induced but not from withdrawal.  The record 
included a physician's statement late in 1985 that reported 
seizures and noted that a craniotomy could cause seizures, 
but recommended further work-up.  

VA clinical records from 1992 and 1993 collectively report 
the veteran not having had seizures in two years and no 
alcohol in several years.  The records show impressions, in 
essence, of seizures post craniotomy and brain injury.  An 
outpatient clinician in August 1993 reported most likely 
alcohol withdrawal seizures.

A VA neurology examiner in 1993 noted the veteran's surgery 
in service and the history of seizures since the late 1980's 
that coincided with ongoing excessive drinking since 
terminated.  The impressions included seizure disorder by 
history, probably secondary to generalized major motor.  The 
examiner commented that the seizure did occur during the time 
of drinking and may have been related to alcohol withdrawal 
or some other alcohol effect.  The examiner said however he 
did have a history of craniotomy and could conceivably have 
an underlying post-traumatic seizure disorder which would 
depend somewhat on the nature of the cranial injury.  

The examiner stated that he would be more prone to have a 
seizure should he have suffered a stab wound through the 
cerebral cortex than if he had not.  According to the 
examiner, he was not having seizures at present and during 
the time he was sober.  This history, according to the 
examiner, would suggest that the seizures at least were 
partially related to alcohol use.  

VA outpatient dental records show the veteran experienced 
another seizure late in 1994 and that he reported no drinking 
at the time.  It was reported he had primarily petit mal 
seizures with generalized seizures in the past when drinking.  
His hearing testimony recalled the injury and treatment in 
service, seizure history and current use of medication.  He 
added a lay statement reporting sobriety and a certificate of 
completion from a treatment program in 1991.

On an examination for VA early in 1999 for loss of taste, it 
was noted that it had not been established whether the 
seizure disorder was related to the veteran's heavy alcohol 
consumption or the stabbing injury to his left eye and 
cranium.  A dermatology examiner early in 1999 wrote that the 
veteran drank 48 ounces of beer daily in addition to 
intermittently injecting heroin or another substance.  The 
veteran in July 1999 said that statement was incorrect and 
that he had not used drugs for 10 years, that he was an 
active member of Alcoholics Anonymous and did not drink. 

A neurology examiner early in 1999 interviewed the veteran 
and reviewed medical records.  The examiner noted the head 
injury and treatment in service, and that in 1985, it was the 
feeling the seizures appeared to be alcohol induced, and not 
a result of alcohol withdrawal.  Further, that in 1993 he 
reportedly had seizures secondary to intracranial injury.  
The veteran said he had a beer occasionally, but had not 
drunk heavily in 15 years.  He said that in the last 12 
months he had five typical episodes.  The examiner's 
impression was history of stab wound to the left eye with 
associated orbital fracture, status post craniectomy, and 
generalized tonoclonic convulsive disorder. 

The examiner commented that the left orbit stab wound did 
indeed fracture the orbit and required craniectomy and that 
lumbar puncture did reveal xanthochromic fluid.  The examiner 
believed that at the current time there was at least a 50 
percent probability that the seizure disorder was related to 
the head injury.  The examiner noted there was penetration of 
the cranial vault and the clear reference to xanthochromic 
fluid suggested associated cerebral injury.  

The examiner said it was certainly true that alcohol may 
induce seizures in an individual who is otherwise 
susceptible, and that this may very well have occurred in 
1985.  The examiner noted that the veteran informed him that 
he really had not drunk in over a 10-year period, and that if 
this were true, his prior history of alcohol abuse would have 
nothing to do with his current seizures.  The examiner felt 
that in the absence of other etiologies, it was as probable 
as not that the seizures were in fact related to the service 
injury.  

VA outpatient records beginning in 1995 note recurring 
seizure activity.  In April 1995 it was reported that he was 
staying sober.  A September 1995 social worker interview 
noted he had been "clean" of intravenous drug use for five 
years and maintained sobriety until a year prior when he 
resumed drinking.  In April 1996 he was noted to be drinking 
six beers a day, and had seizure activity two nights 
previously.  

In March 1997 he reportedly was released from a medical 
center after two days of detoxification.  In September 1997 
he reported no seizures.  In January 1998 he reported a 
seizure, and in September 1998 he denied seizure activity 
since the previous January.  In October 1998 he reported two 
recent seizures, and it was reported that he had a known 
history of seizures after head trauma.

The record shows that the RO in September 2000 asked for a 
physician to review the record and advise if this information 
changed the prior opinion as to etiology for the veteran's 
seizure disorder.  The request noted that the veteran should 
be recalled for an examination only if necessary for the 
examiner to formulate an opinion.  

According to documents from the examination provider, the 
veteran did not appear for examination scheduled in October 
2000 or rescheduled for November 2000.  The RO noted his 
failure to report without good cause in the December 2000 
supplemental statement of the case that was sent to the 
veteran and his representative.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation.  Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied. Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a)(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000 
(hereafter VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

The Board has reviewed the record in light of the decision in 
Stegall v. West, 11 Vet. App. 268 (1998).  In view of the 
recent legal precedent in Stegall as applied to the facts of 
this appeal, and other applicable legal precedent discussed 
below, it is the opinion of the Board that the case should 
not again be remanded for further action and that it should 
be decided on the merits.  

The provisions of 38 C.F.R. § 3.655 if applicable to the 
veteran's reopened claim would require that his claim be 
denied.  The distinction in the treatment of initial 
compensation claims and other claims such as a claim for 
increase and the veteran's reopened claim is clear in the 
regulation.  The Board is bound in its decisions by VA 
regulations but not manual provisions.  38 C.F.R. § 19.5.  

The Board's development of the claim by remand was designed 
to insure that the record was adequate for an informed 
determination.  The RO was conscientious in its development 
of the claim.  There is no reference to additional pertinent 
evidence outstanding and the medical examination obtained was 
comprehensive.  Thus, the Board finds that no additional 
development is necessary under the recently enacted VCAA, as 
it appears the record has been supplemented with all 
pertinent evidence. 

The Board believes that the veteran's failure to appear for 
examination is justified and that the record shows good cause 
for his inaction.  The RO in September 2000 sought to have an 
examination provider review additional evidence and report if 
this evidence warranted a change in a February 1999 neurology 
opinion that read reasonably was favorable to the appellant's 
claim.  VA's request, issued after a supplemental statement 
of the case that advised the veteran additional evidence was 
considered, did not require that the veteran be reexamined.  
In fact it instructed that the veteran should be recalled 
only if necessary to formulate the opinion.  

Several pieces of pertinent correspondence from the 
examination provider are of record.  One dated November 6, 
2000 advises the veteran incorrectly that VA requested a 
compensation examination be scheduled and that the 
examination was set for October 19, 2000.  A memorandum dated 
October 18, 2000 advises that the veteran did not report for 
examination on October 19, 2000.  

Another letter dated November 6, is identical to the other 
letter of the same date to the veteran except that it shows 
an examination scheduled for November 1.  Another memorandum 
dated November 2, advised that the veteran did not report for 
the examination on November 1.  Thus, without commenting 
further on the obviously problematic implications of relying 
on such correspondence as evidence of failure to cooperate, 
it is sufficient to say that none of the correspondence shows 
letters correctly mailed to the veteran sufficiently in 
advance of either examination. 

The Board observes that the veteran was advised by the RO 
supplemental statement of the case of the significance of 
failing to cooperate in that he was told evidence that could 
be material to the outcome was not available for 
consideration.  The veteran failed to respond to this in any 
manner.  Nor did the representative in March 2001 address 
this matter.  However the Board finds that absent any 
documentation sufficient to establish timely notice and the 
VA's intent to have only a review of the record, it would be 
inappropriate to invoke the punitive provisions of 38 C.F.R. 
§ 3.655 against the veteran.

The Board has reviewed the record carefully in light of the 
law and regulations as set forth herein.  The Board observes 
that the appellant's claim is substantiated by the medical 
evidence and sworn testimony which is presumed truthful.  See 
for example Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In view of the evidence, there appears to be agreement that 
the veteran's seizure disorder could be the result of the 
head injury he sustained in military service.  Thus, in order 
for the appellant to prevail, it is only necessary that the 
probative evidence for and against the claim be in relative 
equipoise.  The favorable evidence need not outweigh that 
which is unfavorable for the appellant to be entitled to the 
benefit of the doubt.  To deny the claim would require that 
the evidence preponderate against it.  Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).  In other words, in this case 
it would have to be established by a preponderance of the 
competent evidence that the seizure disorder was not linked 
to service.  The Board in remanding the case sought to 
supplement the record with competent medical evidence, as 
causation was a significant element that was not clearly 
established in the record available.  

In summary, the undisputed evidence shows that the veteran 
had two craniotomies in service related to a penetrating 
wound of the left eye and thereafter, in the mid 1980's, he 
experienced his first seizure.  According to the appellant's 
testimony and examination history, he was drinking at the 
time of the initial seizure and the examiners in 1993 and 
1999 were aware of this history. 

The VA examiner in 1993 concluded that the seizures may have 
been linked to alcohol withdrawal or some alcohol effect, but 
that post-traumatic seizures could not be ruled out in view 
of the craniotomy history.  The examiner seemed to attach 
significance to a cerebral cortex wound in assessing the 
probability of a traumatic etiology of the veteran's seizure 
disorder.  The examiner indicated that possible alcohol 
related etiology did not rule out another coexisting cause.  

The examining neurologist in 1999 found evidence of cerebral 
injury based upon laboratory findings, which is an element 
the VA examiner found significant but not confirmed in 1993.  
The consulting neurologist appeared to have answered the 
Board's concerns in seeking an opinion and did not overlook 
factors specific to the veteran's case.  The Board must 
reasonably conclude that both opinions reflected significant 
knowledge and analysis of pertinent data regarding the 
implications of alcohol complications versus head injury in 
the cause of seizures.  Alemany, 9 Vet. App. at 519.  The 
opinions did confront the likelihood that alcohol use rather 
than intracranial injury caused the seizure disorder.  As 
with any piece of evidence, the weight to be attached to a 
medical opinion is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board must assess the weight and credibility to be given to 
the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).

From the perspective of ultimate weight, the consulting 
neurologist's opinion can reasonably be accorded significant 
probative weight in favor of the claim as it did assess or 
indicate an awareness of factors specific to the veteran's 
case that supported the conclusion that the head injury was 
the more likely cause of seizures.  The Board has no reason 
to refute the stated implication of alcohol use as a possible 
cause of seizures.  However, the VA examiner only found 
alcohol was in part a factor and thus implicitly found the 
head injury more significant in the presence of cerebral 
involvement.  The examiner in 1999 found laboratory data that 
supported cerebral injury.

The neurologist in 1999 undoubtedly was aware that the 
veteran continued to drink based upon his admission that he 
did not drink heavily.  However, the examiner felt that there 
was "at least" a 50 percent probability of a nexus to the 
head injury in service, and discussed the pertinent clinical 
findings to support this conclusion.  Although there is a 
legitimate ambiguity in the examiner's comment's regarding 
the effect of alcohol use, the Board does not find the 
opinion overall unfavorable or of limited probative value.  

In essence, even if the Board accepted the opinion as holding 
the likelihood of a head injury cause of seizures was 50 at 
most 50 percent, the question that must be addressed is, in 
essence, whether the evidence would tend to place the veteran 
within the lower probability group that may have likely 
developed seizures as a result of head injury.  See for 
example Smith v. Brown, 8 Vet. App. 546, 553 (1996).  

The VA neurologist in 1993 did not raise substantial doubt to 
find that the head injury would not have been a significant 
factor in the etiology of the veteran's seizures.  That 
opinion in favor of head injury as a cause, alcohol use 
implications notwithstanding, was supported by the 1999 
opinion that confirmed the likely cerebral injury.  This 
fact, missing in 1993 but clearly significant in the VA 
examiner's formulation, adds additional probative weight to 
that opinion.  Thus there is support for a causal connection 
between his head injury and seizures in this case. 

Viewing this record objectively and applying the regulations 
liberally, as VA intended, the Board is left with the VA 
medical opinion, a consulting neurologist's opinion, and 
other evidence that collectively does not preponderate 
against the claim.  Both comprehensive opinions offer 
credible evidence in support of a nexus to service for the 
veteran's seizures.  Therefore, the Board concludes that the 
evidence, viewed objectively and liberally, is at least in 
equipoise.  The information regarding alcohol use is but one 
factor, and there is the uncontradicted evidence of a 
significant head injury in service.  Both examiners were 
aware of alcohol use in this case, but neither appeared to 
feel that it placed the preponderance of the evidence against 
a head injury as a likely cause of seizures.  Thus, 
collectively, there are two favorable opinions supplemented 
by sworn testimony and other evidence regarding the veteran's 
behavior.  

The RO has cited to medical text and stated the belief that 
the evidence of alcohol use rendered the opinion in 1999 
unsupported.  In the Board's opinion, the record does not 
offer a definite or obvious etiology to refute the likely 
head injury-related influence on the course of seizures by a 
preponderance of the evidence.  Alemany, 9 Vet. App. at 519.  

The clinicians who have opined in this case are undoubtedly 
aware of the potential for alcohol-induced seizures in this 
case, as evidenced in the two comprehensive opinions of 
record.  Having reviewed the evidence, the Board finds that 
the elements necessary to establish service connection for a 
seizure disorder have been met, as a preponderance of the 
evidence is not against the claim.  Even if the 1999 opinion 
was reasonably questioned, the 1993 opinion with the added 
information of cerebral injury is clearly favorable since the 
examiner felt cerebral injury would have made the veteran 
more prone to seizures.


ORDER

Entitlement to service connection for a seizure disorder is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

